Title: To Benjamin Franklin from the Massachusetts House of Representatives, 29 June 1771
From: Massachusetts House of Representatives
To: Franklin, Benjamin


Sir,
Province of the Massachusetts Bay June 29th, 1771
Your Letter of the 5th. of Febry last has been laid before the House, the Contents are important, and claim our fixed Attention. We cannot think the Doctrine of the Right of Parliament to tax us is given up while an Act remains in Force for that Purpose, and is daily put in Execution, and the longer it remains the more Danger there is of the People’s becoming so accustomed to arbitrary and unconstitutional Taxes, as to pay them without Discontent, and then as you justly observe no Minister will ever think of taking them off, but will rather be encouraged to add others. If ever the Provincial Assemblies should be voluntarily silent on the Parliament’s taking upon themselves a Power thus to violate their Constitutional and Charter Rights, it might hereafter be considered as an Approbation of it, or at least a tacit Consent that such a Power should be exercised at any future Time. It is therefore our Duty to declare our Rights, and our determinate Resolution at all Events to maintain them.
The Time we know will come when they must be acknowledged, established and secured to us and our Posterity. We severely feel the Effects not of a Revenue raised, but a Tribute extorted without our free Consent, or Controul; Pensioners and Placemen are daily multiplying, a Fleet and a Standing Army posted in North America, for no other apparent or real Purpose than to protect new Exactors Collectors of the Tribute, for which they are to be maintained, and many of them in Pomp and Pride, to triumph over, and insult an injured People, and suppress if possible even their Murmurs. And there is Reason to expect that the continual Increase of the Number will lead to proportionable Increase of a Tribute to support them. What will be the Consequence? either on the one Hand an abject Slavery in the People, which is ever to be deprecated, or a determined Resolution to openly assert and maintain their Rights and Liberties and Privileges; the Effect of such Resolution may be for some Time retarded by flattering Hopes and Prospects; and while it is the Duty of all Persons of Influence here unitedly to endeavor to inculcate the Sentiments of Moderation, it will be in our Opinion equally the Wisdom of British Administration to Consider the Danger of forcing a free People by oppressive Measures into a State of Desperation. We have Reason to believe that the American Colonies, however they may have disagreed among themselves in one Mode of Opposition to arbitrary Measures, are still united in the main Principles of constitutional and natural Liberty; and that they will not give up one single Point in Contest of any Importance, tho’ they take no violent Measures to obtain them. The taxing their Property without their Consent, and thus appropriating it to the Purposes of their Slavery and Destruction, are justly considered as contrary to, and subversive of their original social Compact, and their Intention in uniting under it. They cannot therefore readily think themselves obliged to renounce those Forms of Government to which alone, for the Advantages implying or resulting, they were willing to submit. We are sensible, as you observe, that the Designs of our Enemies in England, as well as those who reside here, is to render us odious as well as contemptible, and to prevent all Concern for us in the Friends of Liberty in England; and perhaps to detach our Sister Colonies from us, and prevent their Aid and Influence in our Behalf, when the Projects of oppressing us further, and depriving us of our Rights by various violent measures should be carried into Execution. In this however we flatter ourselves they have failed: But should all the other Colonies become weary of their Liberties, after the Example of the Hebrews; this Province, we trust, will never submit to the Authority of an absolute Government.
We are now led to take Notice of another fatal Consequence which we are under strong Apprehensions will follow from these Parliamentary Revenue Laws; and that is making Governors of the Colonies and other Officers independent of the People for their Support. You tell us there is no Doubt of such Intention, and that it will be persisted in if the American Revenue is found sufficient. We are the more inclined to believe it, not only because the Governor of the Province of New York has openly declared it, with regard to himself, to the Assembly there, but also because the present Governor of this Province has repeatedly refused to accept of the usual Grants for his Support, tho’ he has not been so explicit as to assign a Reason for it. The Charter of this Province recognizes the natural Right of all men to dispose of their own Property; and the Governor here, like all other Governors, Kings, and Potentates, is to be supported by the free Grants of the Representatives of the People. Every one sees the Necessity of this to preserve the Ballance of Power and the Freedom of any State. A Power without a Check is subversive of all Freedom. If therefore the Governor, who is appointed by the Crown, shall be totally independent of the free Grants of the People for his Support, where is the Check upon his Power? He becomes absolute, and may act as he pleases: He may make Use of his Power, not for the Good of those who are under it, but for his own private seperate Advantage, or any other Purpose to which he may be inclined or instructed by him upon whom alone he depends. Such an Independency threatens the very Being of a free Constitution; and if it takes Effect will produce and firmly establish a Tyranny upon its Ruin. The Act of Parliament of the 7th. Geo. 3, intitled An Act for granting certain Duties in the Colonies &c. declares that it is expedient that a Revenue should be raised in his Majesty’s Dominions in America, for making more certain and adequate Provision for defreying the Charge of the Administration of Justice, and the Support of the Civil Government in such Provinces where it shall be found necessary, and towards further defreying the Expences of defending, protecting and securing the said Dominions. These are the very Purposes for which this Government by the Charter is empowered to grant Taxes—So that by the Act aforementioned the Charter is in Effect made void.
Agreable to the Design of that Act, the Governor it seems is first to be made independent, and in Pursuance of the Plan of Despotism, the Judges of the Land and all other important civil Officers successively, next follows an independent military Power to compleat the Ruin of our civil Liberties. Let us then consider the Power the Governor already has, and his Majesty’s Representative on all our Acts, and judge whether the Purposes of Tyranny will not be amply answered. Can it be expected that any Law will pass here, but such as will promote the favorite Design; and the Laws already made, as they will be executed by Officers altogether dependent on the Crown, will undoubtedly be perverted to the worst Purposes? The Governor of the Province and the principal Fortress in it are probably already thus supported. These are the first Fruits of the System: If the rest should follow, it would be only in a greater Degree a Violation of our essential natural Rights. To what Purpose then will it be to preserve the old Forms, without the Substance? In such a State and with such Prospects, can Britain expect any thing but a gloomy Discontent in the Colonists? Let our Fellow Subjects then recollect what would have been their Fate long ago, if their Ancestors had submitted to the unreasonable and uncharitable Usurpations, Exactions and Impositions of the See of Rome in the Reign of Henry the Eighth. Soon would they have sunk into a State of abject Slavery to that haughty Power which exalteth it self above all that is called God: but they had the true Spirit of Liberty, and by exerting it they saved themselves and their Posterity. The Act of Parliament passed in the 25th. of that Reign is so much to our present Purpose, that we cannot help transcribing a Part of it, and refer you to the Statute at large. In the Preamble it is declared that the Realm of England “hath been, and is free from Subjection to any Man’s Laws but only to such as have been devised, made and ordained within the Realm for the Wealth of the same”; and further, “It standeth therefore with natural Equity and good Reason, that in every such Law humane, made within this Realm or induced into this Realm by the said Sufferance, Consent, and Customs, your Royal Majesty, and your Lords Spiritual and temporal, and Commons representing the whole State of your Realm in this your Majesty’s high Court of Parliament, hath full Power and Authority, not only to dispence but also to authorize some elect Person or Persons to dispense with those and all other humane Laws of this your Realm, and with every one of them as the Quality of the Persons and Matter may require. And also the said Laws and every one of them to abrogate, annul, amplify or diminish, as it shall seem to your Majesty, and the Nobles and Commons of your Realm present in your Parliament meet and convenient for the Wealth of your Realm. And because that it is now in these Days present seen that the State, Dignity, Superiority, Reputation and Authority of the said imperial Crown of this Realm by the long Sufferance of the said unreasonable and uncharitable usurpations and Exactions is much and sore decayed, and the People of this Realm thereby impoverished.”
It is then enacted, “That no Person or Persons of the Realm, or of any other his Majesty’s Dominions shall from henceforth pay any Pensions, Censes, Portions, Peter pence, or any other Impositions to the Use of the said Bishop or of the See of Rome, but that all such Pensions &c which the said Bishop or Pope hath heretofore taken &c, shall clearly surcease and never more be levied, nor paid to any Person or Persons in any manner or wise.” Nothing short of the Slavery and Ruin of the Nation would have been the Consequence of their submitting to those Exactions: and the same will be the Fate of America if the present Revenue Laws remain, and the natural Effect of them the making Governors independent takes Place. It is therefore with intire Approbation that we observe your Purpose freely to declare our Rights and to remonstrate against the least Infringment of them. The capital Complaint of all North America hath been, is now, and will be, until relieved, a Subjugation to as arbitrary a Tribute as ever the Romans laid upon the Jews or their other Colonies. The repealing these Duties in part is not considered by this House as a Renunciation of the Measure: It has rather the Appearance of a Design to sooth us into Security in the midst of Danger. Any Species of Tribute unrepealed will stand as a Precedent to be made Use of hereafter as Circumstances and Opportunities will admit: If these Colonies acquiesce in a single Instance, it will in Effect be yielding up the whole Matter in Controversy. We therefore desire that it may be universally understood, that altho’ the Tribute is paid, it is not paid freely. It is extorted and torn from us against our Will; We bear the Insult and Injury for the present, Grievous as it is, with great Impatience, hoping that the Wisdom and Prudence of the Nation, will at length dictate Measures consistent with natural Justice and Equity: For what shall happen in future, we are not answerable. Your Observation is just, that it was certainly as bad Policy, when they attempted to heal our Differences by repealing Part of the Duties only, as it is bad Surgery to leave Splinters in a Wound which must prevent its healing, or in time occasion it to open afresh.
The Doctrine that no Agent ought to be received or attended to by Government, who is not appointed by an Act of the General Court, to which the Governor has given his Assent, if established, must be attended with very ill Consequences: For besides the just Remarks you have made upon it, if whatever is to be transacted between the Assemblies of the Colonies and the Government, is to be done by Agents appointed by and under the Direction of the three Branches, it would be utterly impracticable for an Assembly ever to lay before the Sovereign their Complaints of Grievances occasioned by the corrupt and arbitrary Administration of a Governor. This Doctrine, we have Reason to think was first advanced by Governor Bernard, at a Time when he became the principal Agent in involving the Nation and the Colonies in Controversy and Confusion. Very probably it is now become a Subject of Instruction to Governor Hutchinson, who refuses to confirm the Grants of the Assembly to the Agents for the respective Houses. In this he carries the Point beyond Governor Bernard, who assented to Grants made in general Terms, for Services performed, without holding up the name of Agents; but Governor Hutchinson declines his Assent even in that Form. So that we are reduced to a Choice of Difficulties; either to have no Agent at all, but such as shall be under the Influence of the Minister, or to find some other Way to support an Agent than by grants of the General Assembly. But we are fallen into Times, when Governors of Colonies seem to think themselves bound to conform to Instructions, without any Regard to the Civil Constitutions or even the publick Safety. In the Name and by order of the House of Representatives I am with respect your most humble Servant
Thomas Cushing Speaker
To Benjamin Franklin Esqr LLD
(Duplicate)
 Endorsed: Thos. Cushing, Speaker to B. Franklin, June 29th, 1771